Citation Nr: 0320430	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-33 901A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947, from August 1950 to August 1953, and from 
October 1961 to August 1962.  The appellant is the veteran's 
widow.

This case initially came to the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

In June 2000 the Board denied service connection for the 
cause of the veteran's death and Chapter 35 eligibility.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2000 
motion, the VA Secretary asked the Court to vacate the 
Board's decision and remand the case.  In August 2001 the 
Secretary filed an amendment to that motion and advised the 
Court that the appellant was unopposed to the Secretary's 
motion for remand as amended.  In an August 2001 Order, the 
Court granted the motion.  The case was returned to the 
Board.  

The Board subsequently undertook additional evidentiary 
development of the issue of service connection for cause of 
the veteran's death pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  Additional evidence was 
obtained.  

On March 13, 2003, the Board entered a decision in this 
appeal.  The Board received a fax from the appellant's 
representative on March 14, 2003 stating that he would be 
submitting additional evidence.  The fax was dated and sent 
to the Board on March 12, 2003, the day prior to the Board 
decision and within the 60-day period for response to the new 
evidence obtained by the Board.  

In April 2003 the Board vacated its March 2003 decision to 
accommodate the appellant's attorney's request to submit 
additional evidence.  The United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations, 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the appellant or his representative.  Disabled 
American Veterans et. al v. Secretary Of Veterans Affairs, 
Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 2003).  

Accordingly, the claim must be remanded to the RO for the 
following actions:

1.  The RO is requested to forward the 
veteran's claims folder to a VA 
specialist in genitourinary disorders for 
an opinion.  It is requested that the 
examiner review the veteran's records, to 
include the private medical opinion from 
Dr. Garcia, dated in July 2003, and 
render an opinion as to the following:

a)  Whether it is as likely as not that 
at the time of his death the veteran had 
chronic prostatitis and genitourinary 
tract infections that originated while he 
was on active duty?

b)  If yes, whether it is as likely as 
not that that these disorders compromised 
his body's immune system and caused or 
contributed to septicemia which in turn 
caused or contributed substantially or 
materially to the cause of death or 
resulted in such debilitating effects and 
general impairment of health to an extent 
that would render the veteran materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.

A complete rational for any opinion 
expressed should be included in the 
report.

2.  Thereafter, the RO is requested to 
readjudicate the veteran's claim with 
consideration of all the evidence added 
to the record since the last supplemental 
statement of the case in March 2000.  If 
the benefit sought is not granted the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on the claims since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court of for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

